Name: Commission Regulation (EEC) No 3640/87 of 2 December 1987 concerning the stopping of fishing for herring by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/8 Official Journal of the European Communities 4. 12. 87 COMMISSION REGULATION (EEC) No 3640/87 of 2 December 1987 concerning the stopping of fishing for herring by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 3545/87 (3), provides for herring quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of herring in the waters of ICES divisions V b (EC-zone), VI a North, VI b by vessels flying the flag of France or registered in France have reached the quota allocated for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in the waters of ICES divisions Vb (EC-zone), VI a North, VI b by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1987. Fishing for herring in the waters of ICES divisions V b (EC-zone), VI a North, VI b by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force ot this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7 . 1987, p . 1 . 0 OJ No L 376, 31 . 12. 1986, p . 39 . (3) OJ No L 337, 27. 11 . 1987, p . 7.